IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 02-30562
                        Summary Calendar


              RONALD MOSS, on behalf of Bobby Moss;
             MADELINE MOSS, on behalf of Bobby Moss,

                                           Plaintiffs-Appellants,

                             versus

  CLARA D CARRIER, Individually & in her capacity as a member of
  the Iberia Parish School Board; ROBBIE J. LEBLANC, Individually
 & in his capacity as a member of the Iberia Parish School Board;
 EDWIN J. BUFORD, Individually & in his capacity as Iberia Parish
     School Board member; BLAINE A. MECHE, Individually & in his
 capacity as a member of the Iberia Parish School Board; ISABELLA
COLLINS, Individually & in her capacity as a member of the Iberia
      Parish School Board; MARY B. DAVIS, Individually & in her
 capacity as a member of the Iberia Parish School Board; BETTY L.
     VOORHIES, Individually & in her capacity as a member of the
 Iberia Parish School Board; KAY B. MARCEL, Individually & in her
 capacity as a member of the Iberia Parish School Board; MARY FAY
  L. FRESHLEY, Individually & in her capacity as a member of the
Iberia Parish School Board; RITA M. HOLMES, Individually & in her
 capacity as a member of the Iberia Parish School Board; DANNY D.
 SEGURA, Individually & in his capacity as a member of the Iberia
  Parish School Board; CHARLES G. SANDERS, II, Individually & in
     his capacity as a member of the Iberia Parish School Board;
  EUGENE BAUDRY, Individually & in his capacity as Superintendent
 of the Iberia Parish School Board; JEAN REAUX, Individually & in
    his capacity as employee for the Iberia Parish School Board;
  SCHOOL BOARD OF IBERIA PARISH; JOHN KILGORE, Individually & in
     his capacity as employee of the Iberia Parish School Board;
    WOODROW C. GONDRON, JR., Individually & in his capacity as a
     member of the Iberia Parish School Board, also known as Dro
 Gondron, Jr., JESSIE J. MCDONALD, Individually & in his capacity
 as a member of the Iberia Parish School Board, also known as Jay
                              McDonald,

                                            Defendants-Appellees.
                 -------------------------------
           LUCILLE VENTURA, on behalf of Jose Ventura,

                                             Plaintiff-Appellant,
                             versus

  CLARA D. CARRIER, Individually & in her capacity as a member of
  the Iberia Parish School Board; ROBBIE J. LEBLANC, Individually
 & in his capacity as a member of the Iberia Parish School Board;
 EDWIN J. BUFORD, Individually & in his capacity as Iberia Parish
     School Board member; BLAINE A. MECHE, Individually & in his
 capacity as a member of the Iberia Parish School Board; ISABELLA
COLLINS, Individually & in her capacity as a member of the Iberia
      Parish School Board; MARY B. DAVIS, Individually & in her
 capacity as a member of the Iberia Parish School Board; BETTY L.
     VOORHIES, Individually & in her capacity as a member of the
 Iberia Parish School Board; KAY B. MARCEL, Individually & in her
 capacity as a member of the Iberia Parish School Board; MARY FAY
  L. FRESHLEY, Individually & in her capacity as a member of the
Iberia Parish School Board; RITA M. HOLMES, Individually & in her
 capacity as a member of the Iberia Parish School Board; DANNY D.
 SEGURA, Individually & in his capacity as a member of the Iberia
  Parish School Board; CHARLES G. SANDERS, II, Individually & in
     his capacity as a member of the Iberia Parish School Board;
  EUGENE BAUDRY, Individually & in his capacity as Superintendent
 of the Iberia Parish School Board; JEAN REAUX, Individually & in
    his capacity as employee for the Iberia Parish School Board;
  SCHOOL BOARD OF IBERIA PARISH; JOHN KILGORE, Individually & in
     his capacity as employee of the Iberia Parish School Board;
    WOODROW C. GONDRON, JR., Individually & in his capacity as a
     member of the Iberia Parish School Board, also known as Dro
  Gondron, Jr; JESSIE J. MCDONALD, Individually & in his capacity
 as a member of the Iberia Parish School Board, also known as Jay
                              McDonald,

                                            Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                USDC Nos. 01-CV-1806 & 01-CV-1807
                       --------------------
                         January 17, 2003

Before JONES, DUHÉ, and CLEMENT, Circuit Judges.




                                2
PER CURIAM:1

     Ronald and Madeline Moss and Lucille Ventura (hereinafter

referred to as “Plaintiffs”) appeal from the district court’s grant

of summary judgment for the defendants regarding the plaintiffs’

respective and consolidated lawsuits filed under 42 U.S.C. § 1983.

The plaintiffs alleged that the defendants violated the Due Process

Clause by removing the plaintiffs’ respective children from their

summer school sessions.    This court reviews a grant of summary

judgment de novo.   See Green v. Touro Infirmary, 992 F.2d 537, 538

(5th Cir. 1993).

     Ventura brought a previous action based on the same instant

facts in Louisiana state courts, which was denied.     The instant

claims presented by Ventura are therefore barred under the doctrine

of res judicata.    See Travelers Ins. Co. v. St. Jude Hosp. of

Kenner, La., Inc., 37 F.3d 193, 195 (5th Cir. 1994).       Summary

judgment was properly granted to the defendants as to Ventura’s

claims.

     Assuming without deciding that the Due Process Clause is

applicable to a summer school session, the evidence shows that

Bobby Moss received the requisite notice and opportunity to be

heard before she was removed from summer school.       See Goss v.

Lopez, 419 U.S. 565, 581-84 (1975).      Because there was no due

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                 3
process violation, summary judgment was properly granted for the

defendants as to Moss’s claims.   Accordingly, the district court’s

judgment is AFFIRMED.

     AFFIRMED.




                                  4